Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	This office action is in response to application 17/246,329 filed 4/30/21. Claims 1-20 are pending with claims 1, 2 and 12 in independent form.

Claim Objections
Claims 5, 12 and 15 are objected to because of the following informalities:  Line 4 of claim 5 states “imepedance”. The examiner believes the claim should read “impedance”. Line 2 of claim 12 states “werable”. The examiner believes the claim should read “wearable”. Line 3 of claim 15 states “imepedance”. The examiner believes the claim should read “impedance”.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-6, 9, 12-15 and 18 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Pachler et al. US 2018/0248586 A1.
Pachler teaches:
Re: claim 1, A wearable payment device for processing payment transactions, comprising: a ring (common NFC ring 100; NFC ring 200) for receiving a body part of a user ([0028] NFC ring can be worn on a finger), the ring having an antenna (antenna 102); and electrical circuitry (chip 106) configured to transmit payment data for a payment transaction ([0003] NFC ring used as a payment device) via the antenna ([0044] chip 106 may use antenna 102 to provide a near field communication with an external device), the electrical circuitry comprising at least one impedance control element electrically coupled to the antenna, the impedance control element having at least one capacitor or inductor, wherein the electrical circuitry ([0047] matching portion 107 may include a parallel capacitor connected in parallel between chip 106 and antenna 102 or serial capacitor connected in series to antenna 102 in combination with the parallel capacitor to match antenna parameters to facilitate communication), in response to an event indicating that the payment transaction ([0003] NFC ring used as a payment device) is imminent ([0031]-[0032] NFC ring communicates using near field communication with an external electronic device to establish communication when brought within close distance from each other), is configured to (1) measure at least one parameter indicative of a voltage or current of the antenna and (2) tune the antenna based on the measured parameter by changing a state of the at least one impedance control element, thereby changing an impedance of the antenna ([0021], [0032], [0047] NFC ring 100, 200 may include matching portion 107 to match antenna parameters to a desired specification).  

Re: claim 2, A wearable payment device for processing payment transactions, comprising: a ring (common NFC ring 100; NFC ring 200) for receiving a body part of a user ([0028] NFC ring can be worn on a finger), the ring having an antenna (antenna 102); and electrical circuitry (chip 106) coupled to the ring (common NFC ring 100; NFC ring 200) and configured to transmit payment data for a payment transaction ([0003] NFC ring used as a payment device) via the antenna ([0044] chip 106 may use antenna 102 to provide a near field communication with an external device), the electrical circuitry further configured to measure at least one characteristic of the antenna and to tune the antenna based on the measured at least one characteristic ([0021], [0032], [0047] NFC ring 100, 200 may include matching portion 107 to match antenna parameters to a desired specification).  

Re: claim 3, The wearable payment device of claim 2, wherein the electrical circuitry is configured to sense a magnetic field, and wherein the electrical circuitry is configured to tune the antenna in response to the magnetic field ([0031]-[0032] NFC ring communicates using near field communication with an external electronic device to establish communication and includes a matching portion 107 that matches antenna parameters to facilitate communication).  

Re: claim 4, The wearable payment device of claim 2, wherein the electrical circuitry is configured to sense an event that the payment transaction ([0003] NFC ring used as a payment device) is imminent ([0031]-[0032] NFC ring communicates using near field communication with an external electronic device to establish communication when brought within close distance from each other), and wherein the electrical circuitry is configured to tune the antenna in response to the event ([0021], [0032], [0047] NFC ring 100, 200 may include matching portion 107 to match antenna parameters to a desired specification).  

Re: claim 5, The wearable payment device of claim 2, wherein the electrical circuitry comprises an impedance control element having at least one capacitor or inductor electrically coupled to the antenna, and wherein the electrical circuitry is configured to tune the antenna by changing a state of the impedance control element ([0047] matching portion 107 may include a parallel capacitor connected in parallel between chip 106 and antenna 102 or serial capacitor connected in series to antenna 102 in combination with the parallel capacitor to match antenna parameters to facilitate communication).  

Re: claim 6, The wearable payment device of claim 5, wherein the electrical circuitry is configured to tune the antenna by changing a capacitance or inductance of the impedance control element ([0047] matching portion 107 may include a parallel capacitor connected in parallel between chip 106 and antenna 102 or serial capacitor connected in series to antenna 102 in combination with the parallel capacitor to match antenna parameters to facilitate communication).  

Re: claim 9, The wearable payment device of claim 2, wherein the electrical circuitry comprises at least one sensor for sensing movement of the ring ([0031]-[0032] NFC ring communicates using near field communication with an external electronic device to establish communication when brought within close distance from each other), and wherein the electrical circuitry is configured to tune the antenna based on movement of the ring sensed by the at least one sensor ([0031]-[0032] NFC ring communicates using near field communication with an external electronic device to establish communication and includes a matching portion 107 that matches antenna parameters to facilitate communication).  

Re: claim 12, A method for use with a wearable payment device, comprising: transmitting payment data for a payment transaction ([0003] NFC ring used as a payment device) via an antenna of a wearable payment device ([0044] chip 106 may use antenna 102 to provide a near field communication with an external device), the wearable payment device forming a ring (common NFC ring 100; NFC ring 200) for receiving a body part of a user ([0028] NFC ring can be worn on a finger); measuring, with electrical circuitry of the wearable payment device, at least one characteristic of the antenna; and tuning the antenna with the electrical circuitry based on the measured at least one characteristic ([0021], [0032], [0047] NFC ring 100, 200 may include matching portion 107 to match antenna parameters to a desired specification).  

Re: claim 13, The method of claim 12, further comprising sensing a magnetic field with the electrical circuitry, wherein the tuning is in response to the magnetic field ([0031]-[0032] NFC ring communicates using near field communication with an external electronic device to establish communication and includes a matching portion 107 that matches antenna parameters to facilitate communication).  

Re: claim 14, The method of claim 12, further comprising sensing with the electrical circuitry an event indicative of the payment transaction ([0003] NFC ring used as a payment device), wherein the tuning is in response to the sensing of the event ([0031]-[0032] NFC ring communicates using near field communication with an external electronic device to establish communication and includes a matching portion 107 that matches antenna parameters to facilitate communication).  

Re: claim 15, The method of claim 12, wherein the electrical circuitry comprises an impedance control element having at least one capacitor or inductor electrically coupled - 47 -(SQ-1373-US2) to the antenna, and wherein the tuning comprises changing a state of the impedance control element ([0047] matching portion 107 may include a parallel capacitor connected in parallel between chip 106 and antenna 102 or serial capacitor connected in series to antenna 102 in combination with the parallel capacitor to match antenna parameters to facilitate communication).  

Re: claim 18, The method of claim 12, further comprising sensing movement of the ring with at least one sensor of the electrical circuitry  ([0031]-[0032] NFC ring communicates using near field communication with an external electronic device to establish communication when brought within close distance from each other), wherein the tuning is based on the sensing ([0031]-[0032] NFC ring communicates using near field communication with an external electronic device to establish communication and includes a matching portion 107 that matches antenna parameters to facilitate communication).   

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 7, 10, 16 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pachler et al. US 2018/0248586 A1 in view of He et al. US 10,430,784 B1.
The teachings of Pachler have been discussed above.
Re: claims 7 and 16, Pachler fails to specifically teach wherein the electrical circuitry comprises a plurality of impedance control elements selectively coupled to the antenna through a plurality of switches, each of the plurality of impedance control elements having at least one capacitor or inductor, and wherein the electrical circuitry is configured to tune the antenna by controlling the plurality of switches.  

However, He teaches a multi-layer antenna for near field communication that includes a plurality of impedance control elements selectively coupled to the antenna through a plurality of switches (one or more switches 710), each of the plurality of impedance control elements having at least one capacitor (one or more capacitor 704) or inductor, and wherein the electrical circuitry is configured to tune the antenna by controlling the plurality of switches (col. 6, lines 20-32; changing tuning characteristics of an antenna of a payment device 10  when a contactless payment device 10 is within range of a near field 15 and inductively coupled to payment reader 22; fig. 4 – tuning circuit 410 may be coupled to reader chip 100 and antenna 440 and may include one or more inductors 430, resistors 432, capacitors 434 and variable capacitance capacitors 438 arranged into one or more matching circuits or filters) .  

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the switches of the tuning or matching circuitry of He into the matching portion of Pachler, as an obvious matter of design choice that enables the tuning or matching portion generate a tuned signal based on the operating conditions (col. 15-col. 18).

Re: claims 10 and 19, Pacher as modified by He additionally teaches wherein the electrical circuitry comprises a power source, wherein the electrical circuitry is configured to sense an amount of available energy in the power source and to determine whether to tune the antenna based on the sensed amount of available energy (col. 15, lines 4-52).  

Allowable Subject Matter
Claims 8, 11, 17 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The prior art of record fails to teach or fairly suggest to one of ordinary skill in the art, in conjunction with all the other limitations of the claims: With respect to claim 8 and all its dependencies, wherein the electrical circuitry comprises a power source and a transceiver electrically coupled to the antenna, wherein the transceiver is electrically coupled to the power source through a switch, wherein the electrical circuitry is configured to control the switch such that (1) the switch is in a closed state during tuning of the antenna thereby electrically coupling the power source to the transceiver and (2) is transitioned to an open state thereby electrically isolating the transceiver from the power source after tuning of the antenna is performed, and wherein the transceiver is configured to transmit the payment data to an external device via the antenna using passive load modulation while the switch is in the open state and including all the limitations of claim 2 from which it depends.  With respect to claim 11 and all its dependencies, wherein the electrical circuitry is configured to communicate with an external device via the antenna in a first operational mode and to harvest energy from the antenna in a second operational mode, and wherein the electrical circuitry is configured to select one of the first operational mode or the second operational mode and to tune the antenna based on the selected one of the first operational mode or the second operational mode and including all the limitations of claim 2 from which it depends.  With respect to claim 17 and all its dependencies, wherein the electrical circuitry comprises a power source and a transceiver electrically coupled to the antenna, wherein the transceiver is electrically coupled to the power source through a switch, and wherein the method further comprises: controlling the switch with the electrical circuitry such that the switch is in a closed state during the tuning thereby electrically coupling the power source to the transceiver; controlling the switch with the electrical circuitry such that the switch is transitioned to an open state thereby electrically isolating the transceiver from the power source after the tuning; and communicating the payment data to an external device with the transceiver via the antenna using passive load modulation while the switch is in the open state and including all the limitations of claim 12 from which it depends.  With respect to claim 20 and all its dependencies, communicating with an external device via the antenna in a first operational mode; harvesting energy from the antenna in a second operational mode; and selecting one of the first operational mode or the second operational mode with the electrical circuitry, wherein the tuning is based on the selected one of the first operational mode or the second operational mode and including all the limitations of claim 12 from which it depends. The prior art of record fails to provide sufficient teaching or motivation to one of ordinary skill in the art to provide the additionally recited features of these claims in the combinations as claimed.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTY A HAUPT whose telephone number is (571)272-8545 and email address is kristy.haupt@uspto.gov.  The examiner can normally be reached on Mon-Sun 5:30 AM- 10PM; Flex during day.
If all attempts to reach the examiner by telephone and email are unsuccessful, the examiner’s supervisor, Michael Lee can be reached on 5712722398.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KRISTY A HAUPT/
Primary Examiner, Art Unit 2876


KAH